 
 
I 
108th CONGRESS
2d Session
H. R. 4448 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2004 
Ms. Lee (for herself, Mr. Pallone, Mr. Leach, and Mr. Crowley) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To require the President to seek the establishment of an international commission for monitoring the treatment of persons in United States custody in Iraq. 
 
 
1.Short titleThis Act may be cited as the International Commission To Monitor United States-Held Prisoners in Iraq Act of 2004.  
2.FindingsCongress makes the following findings: 
(1)Serious allegations have been raised and substantial evidence exists that physical and sexual abuse have taken place within Abu Ghraib Prison and potentially other facilities under the management of the United States Armed Forces or intelligence services in Iraq. 
(2)In the Convention Relative to the Treatment of Prisoners of War, signed at Geneva on August 12, 1949 (referred to as the Third Geneva Convention), the international community has prescribed rules concerning the treatment of prisoners of war. 
(3)The United States, along with more than 190 other countries, is a party to the Geneva Conventions of 1949 and abiding by the terms of those conventions is very much in the national security interests of the United States. 
(4)The Third Geneva Convention prohibits inhumane treatment of prisoners of war, acts of violence and insults against them, and the infliction of physical or mental torture, or any other form of coercion, on such prisoners. 
(5)A report, the Article 15-6 Investigation of the 800th Military Police Brigade, prepared by Major General Antonio M. Taguba, Deputy Commanding General Support, Coalition Forces Land Component Command, which has been made public in the national media, reads in part, That between October and December 2003, at the Abu Ghraib Confinement Facility (BCCF), numerous incidents of sadistic, blatant, and wanton criminal abuses were inflicted on several detainees.. 
(6)This report also describes the systemic and illegal abuse of detainees.
(7)According to congressional testimony, the International Committee of the Red Cross provided a number of warnings to Coalition forces regarding conditions in certain Iraqi prisons and provided a written report to Coalition headquarters personnel in November 2003 that similar abuses were occurring at the Abu Ghraib facility. 
(8)The Wall Street Journal has published the February 2004 Report of the International Committee of the Red Cross (ICRC) on the Treatment by the Coalition Forces of Prisoners of War and other Protected Persons by the Geneva Conventions in Iraq during Arrest, Internment, and Interrogation, detailing complaints of the mistreatment of Iraqi prisoners in United States custody which was sent to United States officials. 
(9)The International Committee of the Red Cross asserted at a recent press conference that it had repeatedly expressed written and verbal concerns regarding the widespread mistreatment of prisoners, including in meetings at the highest level of the Coalition Provisional Authority. 
(10)The February 2004 report of the International Committee of the Red Cross detailed violations including Brutality against protected persons upon capture and initial custody, sometimes causing death or serious injury . . . Physical or psychological coercion during interrogation to secure information . . . [and] Excessive and disproportionate use of force against persons deprived of their liberty resulting in death or injury during their period of internment.. 
(11)The International Committee of the Red Cross also found that [arresting authorities] rarely informed the arrestee or his family where he was being taken and for how long, resulting in the de facto disappearance of the arrestee for weeks or even months until contact was finally made.. 
(12)Congress has the utmost confidence that such abuses do not typify the behavior of the vast majority of the tens of thousands of United States Armed Forces personnel and allies in Operation Iraqi Freedom. 
(13)The evidence of abuse documented by photographic and videographic images released in the media has aroused international outcry, damaged United States relations with other countries, and potentially added to the dangers faced by United States military personnel or civilians who may be captured by adversaries. 
(14)Congress was not fully informed of the existence, seriousness, or investigation of those abuses until after the abuses had been disclosed in the national media. 
(15)House Concurrent Resolution 118, which was passed by the House of Representatives on March 27, 2003, by a vote of 419–0, resolved that the Congress demanded that Iraqi authorities comply fully and immediately with its obligations and responsibilities of the Convention Relative to the Treatment of Prisoners of War, condemned the failure of Iraqi authorities to treat prisoners of war in strict conformity with that Convention, and joined the President in warning all Iraqi authorities that any individual who mistreats any prisoner of war in violation of that Convention shall be considered a war criminal and prosecuted as such to the full extent of United States and international law. 
(16)Greater oversight and transparency in the management of United States-run prisons in Iraq is clearly needed. 
(17)The United States must take immediate and concrete steps to build confidence among Iraqis in our actions and motives. 
(18)It is imperative that the Iraqi people be given a greater role in the operation of the prison system in their country. 
(19)Greater international cooperation and assistance in the management of the Iraqi prisons would provide greater reassurance to the Iraqi people and the international community that the United States is abiding by the Geneva Conventions of 1949. 
3.Establishment of international commission for monitoring treatment of persons in United States custody in Iraq 
(a)EstablishmentThe President shall seek to establish an international commission for monitoring the treatment of persons in United States custody in Iraq. 
(b)Scope of dutiesIt is the sense of Congress that the international commission referred to in subsection (a) should monitor the treatment of persons in United States custody in Iraq so as to ensure compliance with the terms of the Geneva Conventions of 1949 and other relevant international instruments and to provide assurances to the people of Iraq and the international community that the treatment of such persons is in accordance with international law. 
(c)MembershipIt is the sense of Congress that the international commission referred to in subsection (a) should include representatives from— 
(1)the interim or transitional government in Iraq; 
(2)Iraqi civil society; 
(3)the International Committee of the Red Cross; 
(4)the International Federation of Red Cross and Red Crescent Societies; 
(5)the United Nations; and 
(6)the United States Armed Forces and Coalition forces. 
 
